Citation Nr: 1441102	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for hypertension, to include as secondary to the service-connected lumbar spine disability with bilateral lower extremity neuropathy.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to a rating higher than 40 percent for the service-connected lumbar spine disability.

4.  Entitlement to a separate, compensable rating for left lower extremity radiculopathy prior to October 31, 2012.

5.  Entitlement to a separate, compensable rating for right lower extremity radiculopathy prior to October 31, 2012.

6.  Entitlement to a rating higher than 10 percent for left lower extremity radiculopathy from October 31, 2012.
7.  Entitlement to a rating higher than 10 percent rating for right lower extremity radiculopathy from October 31, 2012.

8.  Entitlement to service connection for a heart condition, to include as secondary to the service-connected lumbar spine disability with bilateral lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in December 2008, January 2009, November 2012 and March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In January 2012 the Board issued a decision that denied service connection for hypertension.  The Board remanded the issues of service connection for left ear hearing loss and evaluation of the lumbar spine disability for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues have been recharacterized to comport with the evidence of record.

The issues of entitlement to an earlier effective date for the grant of service connection for right and left lower extremity radiculopathy have been recharacterized as entitlement to separate, compensable ratings for the period prior to October 31, 2012.

The issue of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A decision by the Board in January 2012 denied service connection for hypertension, to include as secondary to the service-connected lumbar spine condition with lower extremity radiculopathy; the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims.

2.  Evidence received since January 2012 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

3.  The Veteran does not have left ear sensorineural hearing loss to a degree considered disabling under VA criteria.

4.  The Veteran's lumbar spine disability does not approximate unfavorable ankylosis of the entire thoracolumbar spine, and he has not had qualifying incapacitating episodes due to intervertebral disc syndrome (IVDS) totaling six weeks or more during any 12-month period.

5.  Prior to October 31, 2012, radiculopathy of the bilateral lower extremities with subjective symptoms of radiating pain and numbness and no more than mild objective sensory deficits due to sciatic nerve involvement.

6.  From October 31, 2012, radiculopathy of the left and right lower extremities have most closely approximated mild incomplete paralysis of the sciatic nerve.
	

CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for hypertension are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).
 
2.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

3.  The criteria for a rating higher than 40 percent for the lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2013).

4.  The criteria for a rating of 10 percent for left lower extremity radiculopathy prior to October 31, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2013).

5.  The criteria for a rating of 10 percent for right lower extremity radiculopathy prior to October 31, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2013).

6.  The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy from October 31, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2013).

7.  The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy from October 31, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  

The Veteran was provided notice in letters dated in May 2008 and December 2008 regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The Veteran had ample opportunity to respond prior to issuance of the December 2008 and January 2009 rating decisions on appeal.

VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO sent the Veteran Kent-compliant notice in February 2013, well prior to the March 2013 rating decision on appeal.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Mayfield, 444 F.3d 1328, 1333-34.

Service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded appropriate medical examinations in regard to his claims.  The Veteran underwent VA examinations in June 2008 and October 2012.  The Board has reviewed the examination reports and finds them adequate as the examiners conducted clinical evaluations and described the disabilities in sufficient detail such that the Board's evaluation is an informed determination. 

The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal but he has declined such a hearing. 

There is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  The duties to notify and assist have been satisfied.

New and Material Evidence to Reopen a Previously Denied Claim

In a January 2012 decision, the Board denied service connection for hypertension, to include as secondary to the service-connected lumbar spine condition with bilateral lower extremity radiculopathy.  The Veteran did not appeal the Board's decision to the United States Court of Appeals to Veterans Claims.  The Board's decision is final.  See 38 C.F.R. § 20.1100.

Generally, a claim that has been denied in an unappealed decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App. 273, 284 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record cited in the Board's decision included service treatment records, private treatment records showing first diagnosis of hypertension in 1999 (nearly 20 years after discharge from service) and medical treatment records from VA and from a private physician (Dr. Paul Gobbo).  

The Board specifically considered a letter from Dr. Gobbo dated in April 2008, in which Dr. Gobbo stated that it is at least as likely as not that hypertension was probably aggravated by chronic low back pain and lumbar spondylosis, but the Board found Dr. Gobbo's opinion to be less probative than that of the VA examiners.  The Board also considered VA medical examinations in August 2008 and in July 2011, both of which resulted in medical opinions stating hypertension was not likely caused by, a result of or aggravated by the service-connected spine disability.  

Evidence received since the June 2012 decision includes a July 2012 letter from Dr. Gobbo, VA treatment records, and treatment records from Dr. Gobbo.  The VA and private medical records show findings of and treatment for hypertension but do not address the question of nexus.  In Dr. Gobbo's letter, he reiterates his opinion that the Veteran's hypertensive condition was probably aggravated by his chronic low back pain problem.  The content of the letter is essentially cumulative and redundant of the April 2008 letter.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for hypertension has not been received, and the Board's decision of January 2012 remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection for Left Ear Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley, 5 Vet. App. 155, 159.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  The Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records show no complaint of hearing loss.  In a Report of Medical History in March 1980, executed in conjunction with his separation examination, the Veteran reported a recent history of "trouble with his ears," but he specifically denied hearing loss.  The corresponding Report of Medical Examination includes an audiometry evaluation in which the left ear demonstrated significantly worse hearing acuity than the right ear, but his PULHES score was H-1.

(The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation of the military medical profile system.)

The Veteran was discharged from service in July 1980.  He had a VA examination in October 1980 in which the examiner indicated that no current hearing loss was noted.  There is no evidence of a diagnosed left ear sensorineural hearing loss disability within one year of service.

The file contains a private audiological evaluation by Dr. Craig Foss dated in April 2008.  Dr. Foss' impression was bilateral sensorineural hearing loss, most likely due to noise exposure during service.  Attached to the report is a graphical representation of the Veteran's audiogram, showing the left ear to have an average hearing loss over the four relevant frequencies of 23 decibels and speech discrimination of 100 percent.  The audiological data in that report does not show left ear hearing loss to a degree that is considered disabling under the criteria of 38 C.F.R. § 3.385.  

Medical records obtained from Dr. Gobbo do not show treatment for left ear hearing loss.  VA treatment records also do not reflect left ear hearing loss to a degree that is considered disabling under the criteria of 38 C.F.R. § 3.385.  

Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the clinical evidence in this case demonstrates that the Veteran does not have a left ear hearing loss disability under the criteria of 38 C.F.R. § 3.385, there is no disability for which service connection can be considered and the claim must be denied.  

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


Higher Ratings


Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although VA must generally consider additional functional impairment due to pain and other factors, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40 , 4.45, 4.59, such consideration is not required where, as here, the Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


Lumbar Spine

The Veteran's lumbar spine disability is currently rated 40 percent disabling, pursuant to 38 C.F.R. § 4.71a, DC 5241.  He seeks a higher rating. 

Under the current rating criteria lumbosacral spine disorders other than intervertebral disc syndrome (IVDS) are evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2013).  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine.  

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id. Note (1).

Intervertebral disc disease (IVDS) is rated under the criteria of the General Rating Formula, as outlined above, or under the Formula for Rating IVDS based on Incapacitating Episodes (IVDS Formula), whichever results in the higher rating.  Under the formula for incapacitating episodes, a rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to Diagnostic Code 5243 states that for purposes of rating, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

At a VA examination of the spine in August 2007, the Veteran reported that he was working fulltime, but had lost a total of 7 weeks work during the past year due to low back pain.  Objective examination showed the spine had normal curvature and was not ankylosed.  Range of motion included active flexion to 60 degrees with pain throughout the entire range.  Repetitive use did not cause additional limitation of motion.  The examiner indicated that the occupational impact of the disability was to cause increased absenteeism (7 weeks out of the past year).    

The Veteran presented to the VA primary care clinic (PCC) in December 2007 complaining of continued low back pain.  On examination, lumbar range of motion was "mildly restricted."  

At a VA examination of the spine in June 2008, the Veteran stated he missed approximately 5 days of work per month due to flare-ups and medical appointments for his back disability.  The examiner noted that on two occasions he had physician-prescribed bed rest, although the number of days was not recorded.  Objective examination showed the spine had normal curvature and was not ankylosed.  Range of motion included active flexion to 55 degrees with some tenderness beginning at 45 degrees.  Repetitive use caused additional pain but no additional weakness, excessive fatigability, lack or endurance or additional loss of motion.  The occupational impact of the disability was to cause lost work, time (5 days per month).  

The Veteran was examined in May 2010 by Dr. Diament, a neurosurgeon, due to a complaint of worsening back and leg pain.  Examination showed the Veteran was in no apparent distress and had slightly reduced lumbar lordosis.  Forward flexion was to halfway down, with complaint of increased back pain.  

The Veteran presented for annual checkup by Dr. Gobbo in June 2011.   His spine was normal, without deformity or tenderness.   

At a VA examination of the spine in October 2012, ankylosis was not noted by the examiner.  Flexion was to 65 degrees with pain beginning at 60 degrees.  Repetitive motion did not cause additional limitation of motion but did cause less movement than normal, pain on movement, deformity and interference with sitting, standing or weight-bearing.  Occupational impairment associated with the disability was that the Veteran had to frequently stand up while teaching; he was also unable to work two days in a row because each workday lasted 8 hours.      
       
After reviewing the evidence, a rating higher than 40 percent is not warranted.  The next highest rating, which is 50 percent, requires unfavorable ankylosis of the entire thoracolumbar spine.  

The Veteran's spine is not ankylosed and therefore, the criteria for the higher rating are not met.  Review of the file shows that during the period under review the Veteran has had forward flexion of the thoracolumbar spine that was greater than 30 degrees.  Based on range of motion alone, his disability more closely approximates the criteria for a 20 percent rating than those for the currently assigned 40 percent rating.  However, the current 40 percent rating was assigned in contemplation of the subjective pain of which the Veteran has consistently complained, and which is confirmed by his level of prescription-strength medication.  A rating in excess of 40 percent based on limitation of motion is not warranted.

The criteria for the next higher rating of 60 percent, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, have not been met. 

A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The Board has considered the Veteran's statements that he missed several weeks of work due to back pain, as well as his specific report at the VA examination in August 2007 that he missed 7 weeks of work over a 12 month period.  His statements in that regard are considered credible.  However, the evidence does not demonstrate that he has experienced at least 6 weeks of incapacitating episodes during any 12 month period, as defined by VA regulations, wherein he has required bed rest that was prescribed by a physician.  The claim file also does not contain any relevant employment records showing use of vacation or sick leave.  Also, while the Veteran has shown that he received VA and private treatment for his back throughout the appeal period in question, there is no indication that bed rest lasting up to 6 weeks was also prescribed as treatment during any 12 month period.

As the criteria for a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are not met, an evaluation of his disability under the IVDS Formula would not be more advantageous to the Veteran. 

A separate rating is also not warranted for objective neurologic abnormalities at any point during this appeal (such as bowel or bladder impairment), other than for radiculopathy of the bilateral lower extremities, which is addressed below.

In sum, the criteria for a rating higher than 40 percent are not met.  The Board has found no distinct period during which the criteria for a rating higher than 40 percent were met such that "staged" ratings are appropriate.  Hart, 21 Vet. App. 505.   Accordingly, the claim is denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Lower Extremity Radiculopathy

Prior to October 31, 2012, the RO has rated lower extremity radiculopathy as part and parcel of the Veteran's service-connected degenerative disc disease of the lumbar spine.  From October 31, 2012, separate 10 percent ratings are in effect for radiculopathy affecting each lower extremity.

Under DC 8520, an 80 percent rating is assigned for complete paralysis of the sciatic nerve (the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost).  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular dystrophy.  A 40 percent rating is assigned for moderately severe incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; and, a rating of 10 percent is assigned for mild incomplete paralysis.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Veteran had VA magnetic resonance imaging MRI of the lumbar spine in February 2007.  Clinical history was complaint of back pain radiating down both legs.  Muscle strength was 4/5 in the left quadriceps and 5/5 in all other groups.  

In March 2007 the VA MRI cited above was reviewed by Dr. Paul Gobbo, who stated the Veteran had "some" low back pain with "some" radiation into the lower extremities, left worse than right, but it was mostly the low back pain itself that was bothering him.

The Veteran had a VA neurosurgery consult in May 2007 in which he complained of midback to mid-buttock pain with severe spasms.  Examination showed knee reflexes to be -2 bilaterally.   Ankle reflexes were 2 on the right and -2 on the left.  Strength was 5/5 and the Veteran was able to heel-walk and toe-walk without difficulty.  Straight leg raising (SLR) was 90/90.

Treatment notes from the VA pain clinic in July 2007 show strength in the lower extremities to be approximately 5/5 at the knee and ankle joints; deep tendon reflexes (DTRs) were also normal.  VA pain clinic notes in July 2007 show the Veteran had a slightly antalgic gait favoring his left leg.  The clinical impression was low back pain with bilateral radiculopathy and failed back surgery syndrome.

The Veteran had a VA examination of the spine in August 2007 in which he complained of constant aching/burning low back pain radiating down both legs.  He also reported numbness and tingling in both legs.  His gait was antalgic.  Examination showed motor strength of 5/5 and sensation of 2/2 in the lower extremities.  Reflexes were also normal (2+).  Muscle tone was normal and there was no atrophy.  

The Veteran presented to the VA neurosurgery clinic in August 2007 complaining of pain in the bilateral buttocks with burning and numbness down the thighs and calves.  On examination the Veteran was able to ambulate without any difficulty.  Sensation and strength was intact bilaterally.  SLR was 90/90.

The Veteran had a VA examination of the spine in June 2008 in which he complained of persistent bilateral tingling and throbbing and some intermittent numbness in the lower extremities bilaterally.  He endorsed numbness and paresthesias, but denied leg or foot weakness, falls or unsteadiness.  Examination showed motor strength of 5/5 and sensation of 2/2 in the lower extremities.  Reflexes were normal for knee jerks (2+) but reduced for ankle jerks (1+).  Muscle tone was normal and there was no atrophy.  An antalgic gait was noted.  

The Veteran was examined in May 2010 by Dr. Diament, a neurosurgeon, due to his complaint of worsening back and leg pain.  The Veteran complained of pain in both lower limbs that was intermittently numb, throbbing and burning. Aggravating factors included prolonged sitting or standing for more than 30 minutes; relieving factors included changing position.  Examination showed SLR to be negative both seated and recumbent. Strength, reflexes and sensation were all within normal limits bilaterally.  Dr. Diament stated it was hard to say whether the Veteran's leg pain was a manifestation of lumbar stenosis or whether it was somatic referred pain from the lumbar spine.  The leg pain certainly did not follow the classic distribution of the L4 or L5 spinal nerves or nerve roots.  Dr. Diament recommended consideration of epidural steroid injection or ligamentous decompression surgery. 

The Veteran presented for annual checkup by Dr. Gobbo in June 2011, during which he reported a pressure-like sensation in his lower extremities, worse with activity and better with rest.  The sensation was mild-to-moderate in severity.  Current examination showed normal sensation to pain, touch and proprioception.  DTRs were normal in all extremities and there were no pathological reflexes.  The clinical impression was unsatisfactory neuralgia neuritis/radiculitis and unsatisfactory myalgia/myositis.  

The Veteran had a VA examination of the spine in October 2012, performed by an examiner who reviewed the claims file.  The Veteran complained of numbness in the inner thighs and a burning sensation in both legs.  Examination showed strength of 5/5 without atrophy, and reflexes were 2+ and symmetrical.  Sensory was decreased in the upper anterior thighs bilaterally but normal in all other areas.  SLR was positive bilaterally.  The examiner stated the Veteran's radiculopathy was manifested by mild paresthesias/dysesthesias bilaterally and mild numbness bilaterally but not by constant or intermittent pain in the lower extremities.  The examiner characterized the Veteran's disability as mild disorder of the sciatic root, bilaterally.  There was neurological disorder other than radiculopathy (e.g., no bowel or bladder dysfunction); specifically, the Veteran did not have IVDS.

VA treatment notes associated with Virtual VA show the Veteran presented to the VA PCC in January 2013 complaining of burning pain in the thighs and calves, and also of numbness in the right scrotum.

In consideration of the Veteran's credible report of numbness and pain in his lower extremities and the clinical findings of record, the Board resolves doubt in his favor to find that prior to October 31, 2012; he exhibited radiculopathy of the bilateral lower extremities reflective of mild incomplete paralysis of the sciatic nerve. 

While the Veteran's subjective symptoms during the appeal are significant for aching, pain, numbness, tingles, burning, and paresthesias; there are no objective neurologic diagnostics such as electromyography/nerve conduction velocity studies (EMG/NCVS) that show an actual clinical impairment of the sciatic nerve.  The only clinical documentation of any neurological deficit during the period are the May 2007 findings of slightly decreased reflexes in the bilateral knees and the left ankle and the June 2008 findings of reduced ankle jerk reflexes and positive Lasegue's.  In all subsequent clinical evaluations (prior to October 2012), the Veteran had normal strength, muscle tone, reflexes and sensation in the bilateral lower extremities.  Therefore, the Board will allow separate ratings of 10 percent each, and no higher, for mild right leg radiculopathy and mild left leg radiculopathy under DC 8520 for the entire appeal period.

Even higher ratings of 20 percent are not warranted as moderate incomplete paralysis is not shown.  The objective neurologic evaluations did not reveal any evidence of more serious impairment such as atrophy, significant muscle or motor weakness, or foot drop.

Turning to the period from October 31, 2012, the Board has found no distinct period after October 2012 in which bilateral radiculopathy met the criteria for a rating higher than 10 percent.  

The October 2012 VA examiner referred to a "mild disorder of the sciatic root," which squarely meets the criteria for a 10 percent rating under DC 8520.  The examination showed continued normal strength and reflexes and only slightly decreased sensory.  Further, the examiner specifically referred to "mild" numbness and "mild" paresthesias/dysesthesias bilaterally.  The Board finds that based on this characterization the Veteran did not approximate "moderate" sciatic impairment as required for a rating higher than 10 percent.  Additionally, VA and private treatment records do not contain findings indicative of moderate incomplete paralysis of the sciatic nerve.  There is no evidence of more serious impairment such as atrophy, significant muscle or motor weakness, or foot drop.  

Thus, the assignment of ratings in excess of 10 percent for radiculopathy of the left and right lower extremities is not warranted.  Hart, 21 Vet. App. 505. 
   
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The evidence shows that the Veteran's service-connected lumbar spine disability primarily results in pain and limitation of motion.  The radiculopathy of the bilateral lower extremities primarily results in pain, numbness, and paresthesias reflective of mild incomplete paralysis of the sciatic nerve.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected lumbar spine disability and bilateral lower extremity radiculopathy are adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Finally, the Board has considered whether a claim of total disability based on individual unemployability was inferred in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently employed.  As there is no evidence of unemployability due to the service-connected lumbar spine disability and bilateral lower extremity radiculopathy; the question of entitlement to a TDIU is not raised.


ORDER

The claim of entitlement to service connection for hypertension is not reopened.

Service connection for left ear hearing loss is denied.

A rating higher than 40 percent for the lumbar spine disability is denied.

For the period prior to October 31, 2012, a separate 10 percent rating, but no more, for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits. 

For the period prior to October 31, 2012, a separate 10 percent rating, but no more, for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits. 

From October 31, 2012, a rating higher than 10 percent for left lower extremity is denied. 

From October 31, 2012, a rating higher than 10 percent for right lower extremity is denied. 


REMAND

Further development is required before the appeal for service connection for a heart condition can be adjudicated.

The file contains letters from Dr. Gobbo dated in April 2008 and July 2012 which indicate that it is at least as likely as not that the Veteran's current cardiac condition was aggravated by his chronic low back pain and lumbar spondylosis.  Dr. Gobbo did not provide a supporting rationale, so his opinions are not sufficient to serve as a medical basis for adjudication of the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

This theory of entitlement (i.e., service connection for heart disability on a secondary basis) has not been developed or adjudicated by the RO, nor was it addressed at the most recent VA heart examination in June 2013.  Therefore additional development under the duty to assist is required.

Accordingly, the appeal is REMANDED for the following actions:

1.  Provide the Veteran with appropriate VCAA notice concerning his claim for service connection for heart disability on a secondary basis.  

2.  Return the file to the VA examiner who performed the VA heart examination in June 2013.  If that examiner is no longer available, the file should be reviewed by a VA examiner with sufficient expertise to determine the etiology of any cardiac symptoms and diagnoses of record.

Following review of the record, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a heart disorder that is caused by his service-connected thoracolumbar spine disability.  

If not directly caused by the thoracolumbar spine disability, is his heart disorder permanently worsened beyond normal progression (versus temporary exacerbation) by the thoracolumbar spine disability?  

If the heart disorder is aggravated (permanently worsened beyond normal progression) by the thoracolumbar spine disability, the examiner should attempt to enumerate what degree of permanent, measurable increase in cardiac pathology is attributable to the service-connected thoracolumbar spine disability.    

The rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  After completion of the above, the claim for service connection for a heart condition should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


